Exhibit 10.2
Portions of this exhibit were omitted and filed separately with the Secretary of
the Securities and Exchange Commission (the “Commission”) pursuant to an
application for confidential treatment filed with the Commission pursuant to
Rule 24b-2 under the Securities Exchange Act of 1934. Such portions are marked
by a series of asterisks.
AMENDMENT No. 1
TO
TRANSCRIPTION SERVICES SUBCONTRACTING AGREEMENT
     This Amendment No. 1 (“Amendment”) is entered into by and between MedQuist
Transcriptions, Ltd. (“MedQuist”) and CBay Systems & Services, Inc. (“CBay”).
The effective date of this Amendment (“Amendment No. 1 Effective Date”) shall be
the date of mutual execution by the parties below.
BACKGROUND
     WHEREAS, MedQuist and CBay entered into a Transcription Services
Subcontracting Agreement effective as of March 31, 2009, (hereinafter the
“Agreement”); and
     WHEREAS, the parties desire to amend the terms of the Agreement as set
forth in this Amendment.
     NOW THEREFORE, in consideration of the mutual agreements and covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is mutually agreed and
covenanted by and between the parties, as follows:

  1.   Capitalized terms not otherwise defined in this Amendment shall have the
meanings given to them in the Agreement.     2.   “Client Facility” as defined
in Section 1.1 of the Agreement shall be deleted in its entirety and replaced
with the following:

“Client Facility means the departments and facilities of the CBay customer that
originates dictation and work types pursuant to an agreement between the CBay
customer and CBay.”

  3.   The following definition for “Line” shall be added to Section 1.1 of the
Agreement as follows:

“Line shall mean *******

  4.   Section 2.1 of the Agreement shall be deleted in its entirety and
replaced with the following:

Section 2.1 Services. MedQuist shall provide medical transcription, editing
 

*******   — Material has been omitted and filed separately with the Comission.

 



--------------------------------------------------------------------------------



 



and related services to CBay, through MedQuist’s use of medical transcription
and editing labor located within the United States, as set forth in this
Agreement (the “Services”). For the purpose of providing the Services, voice
and/or data files will be securely imported into MedQuist’s DocQment Enterprise
Platform (“DEP”) for processing by MedQuist. MedQuist shall comply with each
Customer Contractual Service Level Agreement specific to a Client Facility
covered under this Agreement. In those circumstances under this Agreement where
CBay fully subcontracts all of CBay’s operational performance obligations
pursuant to a Customer Contractual Service Level Agreement, MedQuist shall
assume full responsibility for the account management, customer service,
implementation services and technical support. In those circumstances under this
Agreement where CBay does not fully subcontract all of CBay’s operational
performance obligations pursuant to a Customer Contractual Service Level
Agreement, MedQuist shall send to CBay all transcription and/or editing and
related data upon completion in a mutually agreed upon format. Notwithstanding
the foregoing, CBay agrees and acknowledges that, with respect to any Client
Facility that MedQuist refers to CBay for the provision of Services under this
Agreement, MedQuist shall have the right to end the provision of Services for
such Client Facility under this Agreement and enter into a separate, direct
agreement between such Client Facility and MedQuist.
     a) Additional Costs. If CBay requests a material change in a specific
Client Facility’s scope of the Services provided by MedQuist (*******), and
MedQuist informs CBay that such changes would increase MedQuist’s production
costs over the costs that would be incurred if there were no material change in
such specific Client Facility’s scope of Services provided by MedQuist, then, in
any such case, the expected additional costs, as specified in a new increased
cost per line rate for such Client Facility, shall have to be identified and
agreed to by CBay before MedQuist begins performance of the Services
incorporating the requested changes for such specific Client Facility. If CBay
agrees to the additional production costs resulting from the changes requested
by MedQuist, as specified in a new increased cost per line rate, CBay shall
thereafter pay MedQuist the increased per line rate for such specific Client
Facility. If CBay does not agree to the additional production costs resulting
from the changes requested by CBay, as reflected in a specified increased cost
per line rate, MedQuist will not perform the requested changes and the per line
rate for such specific Client Facility will remain constant. The parties shall
work in good faith to minimize the amount of any cost increases resulting from
material changes in the scope of the Services requested by CBay.

  5.   Sections 3.1 and 3.2 of the Agreement shall be deleted in their entirety
and replaced with the following:

Section 3.1 Fees to be paid to MedQuist by CBay when CBay fully subcontracts all
of CBay’s operational performance obligations to MedQuist pursuant to a Customer
Contractual Service Level Agreement.
     a) For any Customer Service Level Agreement pursuant to which CBay
subcontracts all of CBay’s operational performance obligations

2



--------------------------------------------------------------------------------



 



to MedQuist, CBay shall pay MedQuist ninety-eight percent (98%) of the net
monthly fees invoiced by CBay to such Client Facility pursuant to the applicable
Customer Contractual Service Level Agreement for Services provided by MedQuist.
The calculation shall be based on the gross amount due to CBay after subtraction
of (a) CBay’s payment or credit of any group purchasing organization fees or
administrative fees, and (b) contractual service-related penalties required
under an applicable Customer Contractual Service Level Agreement.
     b) MedQuist shall provide CBay with the billing data necessary for CBay to
generate an invoice for the work performed by MedQuist to a Client Facility
under this Agreement. CBay will in turn generate an invoice to Client Facility
consistent with the billing data from MedQuist within three (3) calendar days of
receipt of the billing data from MedQuist. A Client Facility’s payment to CBay
for an applicable invoice is a condition present to CBay’s payment obligation to
MedQuist for the work performed by MedQuist to such Client Facility as covered
by the applicable invoice. CBay will make payment to MedQuist within fifteen
(15) days of receipt of payment by the Client Facility.
     c) In those circumstances under this Agreement where CBay fully
subcontracts all of CBay’s operational performance obligations pursuant to a
Customer Contractual Service Level Agreement, CBay shall be responsible for
invoicing, collections and dispute resolution with respect to a Client Facility.
MedQuist agrees that it shall provide CBay with all billing data necessary for
the preparation of invoices and with reasonable assistance and cooperation with
invoicing, collections and dispute resolution efforts.
     d) All Client Facility accounts that are covered by this Section 3.1 shall
be managed by MedQuist.
Section 3.2 Fees to be paid MedQuist when CBay does not fully subcontract all of
CBay’s operational performance obligations pursuant to a Customer Contractual
Service Level Agreement.
     a) CBay shall pay MedQuist (i) any implementation costs plus 15% incurred
by MedQuist to set up the Services under any such Customer Contractual Service
Level Agreement and (ii) the rate mutually agreed upon by the Parties set forth
in an Order Form for the Services provided by MedQuist. The Parties agree and
acknowledge that MedQuist shall have the right to utilize automated speech
recognition (ASR) to perform its obligations under this Section 3.2 unless
expressly prohibited on the Order Form.
     b) MedQuist shall invoice CBay monthly for such Services and payment is due
within thirty (30) days after the date of receipt of the invoice. Payment shall
be by either check, ACH debit or wire transfer only to MedQuist. MedQuist
reserves the right to charge interest at the lesser of one and one half percent
(11/2 %) per month or the maximum allowable rate under applicable law on any
overdue amounts until paid in full. In addition, if payment is not received in
full when due, upon ten (10) days prior written

3



--------------------------------------------------------------------------------



 



notice from MedQuist to CBay, MedQuist may suspend provision of Services until
such time as payment is received.
     c) All customer accounts that are covered by this Section 3.2 shall be
managed by CBay.

  6.   Exhibit 2 attached to this Amendment No.1 shall be added to the Agreement
as if originally attached and set forth in the Agreement.     7.   The Order
Form referenced in Section 2.2 of the Agreement and therein attached as
Exhibit 1 shall be deleted in its entirety and replaced with the amended Order
Form attached to this Amendment No.1 as Exhibit 1.     8.   Except as modified
by this Amendment, the Agreement shall remain in full force and effect
unmodified. To the extent the terms of the Agreement are inconsistent with the
terms of this Amendment, the terms of this Amendment shall control.

     IN WITNESS WHEREOF, Company and Supplier have executed this Amendment as of
the dates set forth below by their duly authorized representatives.

                      CBAY SYSTEMS & SERVICES, INC.   MEDQUIST TRANSCRIPTIONS,
LTD.    
 
                   
BY:
  /s/ Clyde Swager       BY:   /s/ Peter Masanotti    
 
                   
NAME:
  Clyde Swager       NAME:   Peter Masanotti    
 
                   
TITLE:
  CFO       TITLE:   President & CEO    
 
                   
DATE:
  7/26/2010       DATE:   7/26/2010    
 
                   

4



--------------------------------------------------------------------------------



 



EXHIBIT 1
ORDER FORM
The following Order Form is issued pursuant to the terms of Section 2.2 in the
Transcription Services Subcontracting Agreement (the “Agreement”) executed by
and between CBAY SYSTEMS & SERVICES, INC. (“CBay”) and MEDQUIST TRANSCRIPTIONS,
LTD. (“MedQuist”). The effective date of this Order Form shall be the date of
mutual execution by the parties below. All terms and conditions of the Agreement
shall apply to this Order Form unless expressly stated otherwise. Capitalized
terms not otherwise defined in this Order Form shall have the meanings given to
them in the Agreement.
Client Facility Name:
Physical Address:
Billing Address:
Contact Person:
Phone Number:
Fax Number:
Account Number:
Commencement Date: The date that is the earlier of the first of the month or the
sixteenth of the month following the date on which this Order Form is fully
executed by the parties. MedQuist shall not be obligated to commence or continue
services hereunder until this fully executed Order Form is received by MedQuist.
Term: The term of this Order Form shall begin on the Commencement Date and
continue until the termination or expiration of the contractual relationship
between CBay and customer, unless earlier terminated in accordance with the
Transcription Services Subcontracting Agreement.
Services Description and Fees (please check as appropriate below):

  _____   For any Customer Service Level Agreement pursuant to which CBay
subcontracts all of CBay’s operational performance obligations to MedQuist.
Services description and Client Fees shall be as described in the attached
Customer Contractual Service Level Agreement, contract, agreement, or additional
documents between CBay and customer with payment to MedQuist as set forth in
Section 3.1 of the Agreement.     _____   For any Customer Service Level
Agreement pursuant to which CBay subcontracts a portion of its service
obligations to MedQuist, but for which CBay retains responsibility for the
account management, customer service, implementation services and technical
support. Services description shall be as described in the attached Customer
Contractual Service Level Agreement. The fees paid to MedQuist shall be $_____
per Line for transcription/editing and $_____ per Line for STAT jobs in
accordance with Section 3.2 of the Agreement. Such fees shall be increased at
the rate of _____% annually on the anniversary of the Commencement Date.

              CBAY SYSTEMS & SERVICES, INC.   MEDQUIST TRANSCRIPTIONS, LTD.
 
           
By:
      By:    
 
           
 
           
Name:
      Name:    
 
           

5



--------------------------------------------------------------------------------



 



             
Title:
      Title:    
 
           
 
           
Date:
      Date:    
 
           

6



--------------------------------------------------------------------------------



 



EXHIBIT 2
ASCII CHARACTERS
(ASCII CHARACTERS) [w80390w8039001.gif]

7



--------------------------------------------------------------------------------



 



(ASCII CHARACTERS) [w80390w8039002.gif]

8